DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-11, 13-14, 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Glaser (USPN 6015328).
Glaser teaches an oral care implement comprising a head portion (1) with cleaning elements.  There is a handle portion (2) coupled to the head portion.  The handle comprises a central body opposite the head.  There is a first appendage (3) extending laterally outwards from a first side of the central body in a first direction and a second appendage (3) extending laterally outwards from a second side of the central body in a second direction opposite to the first direction.  The first and second appendages are angled towards each other to form an obtuse angle therebetween when in an unstressed state (arms are bendable and will stay in bent shape; col. 4, lines 10-14).  The proximal portion of the central body protrudes from a bottom end of the first and second appendages.  

With regards to claim 8, the first and second appendages have an arcuate transverse cross sectional configuration that is rearwardly angled forming the obtuse angle therebetween (arms are positionable in any configuration; further, the arms are essentially circular and therefore the cross section is arcuate).
With regards to claim 9, there is a head portion (1) with cleaning elements.  There is a handle portion (2) coupled to the head portion.  The handle comprises a central body.  There is a front side that comprises a first point of contact (nose, body) to a surface and a second point of contact (feet) to the surface.  The first and second points of contact define a front support plane that is coplanar with the surface.  There is a contoured portion (belly of character) separating the first and second points of contact.  The front support plane does not intersect the contoured portion.  There is a first and second appendage (3) that extend outward from the lateral sides of the body in a first and second direction.  
With regards to claim 10, the head portion is obliquely angled to the front support plane (when placed on the surface, with the contact points contacting the surface, the head will be angled toward the support plane).
With regards to claim 11, the central body comprises a bulbous spherically shaped distal portion (nose and body) defining the first point of contact and an arch shaped proximate portion defining the second point of contact (feet).
With regards to claim 13, the bulbous spherical shaped distal portion of the central body define a lateral width greater than a lateral width of the head portion (body is wider than the head).
With regards to claim 14, when the oral care implement is placed on the surface with the tooth cleaning elements facing towards the surface, the bulbous spherically shaped distal portion of the 
With regards to claim 16, there is a head portion (1) with cleaning elements.  There is a handle portion (2) coupled to the head portion.  The handle comprises a central body with a bulbous spherically shaped distal portion (nose and body) defining the first point of contact and an arch shaped proximate portion defining the second point of contact (feet).  The first and second points of contact define a front support plane that is coplanar with the surface.  There is a first and second appendage (3) that extend outward from the lateral sides of the body in a first and second direction.  
With regards to claim 17, the first point of contact defines a first curvature having a first radius and the second point of contact defines a second curvature having a second radius.  The radiuses of the first and second curvatures defining flattened surfaces.
With regards to claim 18, when the oral care implement is placed on the surface with the tooth cleaning elements facing toward the surface and tilted to a side of the first or second appendage, the at least first or second appendage prevents the oral care implement from rolling to the rear (the arms will prevent any rolling from occurring).
With regards to claim 19, when the oral care implement is placed on a surface with the tooth cleaning elements facing towards the surface, the bulbous shaped distal portion of the central body engages the surface and elevated the head portion and the tooth cleaning elements above the horizontal surface.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (‘328) in view of Tegeder (USPN D619370).
Glaser teaches all the essential elements of the claimed invention including that the handle and appendages are molded from the same material.  The reference however fails to teach that the head and tooth cleaning elements are also molded from the same material creating a monolithic unitary structure.  Tegeder teaches an oral care element with a body, head, appendages and oral care elements that are all molded from the same material creating a unitary structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser so that the whole device is made from the same material, creating a unitary structure as taught by Tegeder to allow for easier manufacturing and to prevent any of the parts from becoming dislocated during use creating a choking hazard.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (‘328) in view of Tegeder (USPN D619370).
Glaser and Tegeder teach all the essential elements of the claimed invention however fail to teach that the oral care device is made from a silicone rubber with a durometer hardness value between 60-70.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oral care device so that it is made from silicone rubber since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  Further, upon the modification of using silicone rubber, it is clear that since the composition would be the same, then it must have the same physical properties.  Therefore, using silicone rubber as the material for the oral are element would then lead one of skill in the art to having the claimed durometer hardness value between 60-70 since the material properties of silicon rubber would not change.  
Allowable Subject Matter
Claims 2-3, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 and 12 include the limitations that the first and second appendage are formed of a material having an elastic memory that returns the first and second appendages to a first position after being releasably manipulated from the first to a second position.  Glaser teaches posable appendages, however fails to teach that the appendages will return to their original position after being released.  
Claim 7 includes the limitation of each appendage comprising a pair of recurvant loop structures having a pair of ends coupled to the central body.  The appendages of Glaser are not recurvant loop structures.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHAY KARLS/Primary Examiner, Art Unit 3723